In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-15-00040-CV


                             IN THE INTEREST OF O.A.P., A CHILD


                             On Appeal from the 237th District Court
                                     Lubbock County, Texas
                 Trial Court No. 2011-559,782, Honorable Leslie Hatch, Presiding

                                           August 11, 2015

                                  MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

        Appellant, Ezekiel Tovar, appeals an order adjudicating parentage and affecting

the parent-child relationship. We dismiss the appeal for want of prosecution.1

        Appellant’s brief was due on May 20, 2015. On that date, appellant moved for an

extension of time to file his brief. This Court granted appellant’s motion and ordered the

brief due by June 19, 2015. Before this deadline, appellant filed a second motion for

extension. The Court granted his motion and ordered the brief due by July 20, 2015.

On July 20, appellant filed a third motion for extension. The Court granted the motion
        1
          We previously dismissed this appeal for want of jurisdiction, but later granted appellant’s motion
for rehearing, vacated our order of dismissal, and reinstated the appeal on our docket. See In the Interest
of O.A.P., No. 07-15-00040-CV, 2015 Tex. App. LEXIS 2715 (Tex. App.— Amarillo March 20, 2015,
order).
and extended the deadline to July 30, 2015.             In its order, the Court notified appellant

that no further extensions would be granted and that failure to file a brief by this

deadline would result in dismissal of the appeal for want of prosecution and failure to

comply with a court order.

       Appellant did not file a brief by July 30, 2015. Instead, a day later, appellant filed

a fourth motion for extension seeking until August 3, 2015 to file his brief. The Court

has yet to receive a brief from appellant.


       Consequently, we deny appellant’s fourth motion for extension and dismiss the

appeal for want of prosecution and failure to comply with a court order.2 TEX. R. APP. P.

38.8(a)(1), 42.3(b), (c).


                                                               Per Curiam




       2
        We refer appellant to Texas Rule of Appellate Procedure 49; it concerns requests for rehearing.
Should appellant file such a motion accompanied by a brief comporting with the Rules of Appellate
Procedure, it will be considered in due course.

                                                   2